CCA 37652. On consideration of the second motion for leave to withdraw filed by Captain Christopher James, USAF, *211requesting to withdraw from representation as appellate defense counsel, and on consideration of Appellant’s letter of August 5, 2013, requesting to defend himself, and his subsequent refusals to cooperate with Captain James, it appears that Appellant no longer desires representation by any Air Force counsel and wishes to represent himself in this case. Accordingly, it is, ordered that said motion for leave to withdraw as appellate defense counsel is hereby granted. It is further ordered that Appellant has 30 days to submit matters to this Court, and that the supplement filed by Captain James with the Court on September 3, 2013, will not be considered by the Court unless Appellant specifically consents to its consideration.